Exhibit 10.47

GENERAL RELEASE

I, Jeffrey Largiader, acknowledge an offer of severance pay pursuant to the May
16, 2007 letter from Simon F. Nynens. I understand that as a condition of my
receipt of such severance payments, I hereby agree to waive any and all claims
arising out of my employment at Wayside Technology Group, Inc. and their
affiliates, their successors, subsidiaries, officers, directors, employees and
agents (the "Releasees") as of the date on which I sign this Acknowledgment.
This means that I release and give up all claims and rights, including those of
which I am not aware, which I may have, against the Releasees resulting from
anything which has happened up to the date on which I sign this document. I
specifically release any and all claims and rights which I may have against
Releasees under any state or federal statute or regulation, including but not
limited to the New Jersey Law Against Discrimination, the New Jersey
Conscientious Employee Protection Act, the Americans with Disabilities Act,
Titles I through VII of the federal Civil Rights Act, the Age Discrimination in
Employment Act, the Employee Retirement Income Security Act, state and federal
Family Medical Leave Acts, state and federal wage and hour laws, and all other
state, federal or local laws prohibiting employment discrimination. This also
includes a release of all claims arising out of the common law, tort law, (such
as wrongful discharge, intentional or negligent infliction of emotional
distress, or defamation,) arising under any express or implied contracts with
Releasees.

I will not seek any further consideration from Releasees for making this General
Release, including but not limited to attorney's fees or costs of suit. I am
bound by this General Release. Anyone who succeeds to my rights and
responsibilities is also bound. This General Release is made for the benefit of
Releasees and all who succeed to their rights and responsibilities.

 



I further acknowledge and agree that, in deciding to execute this General
Release, I have relied entirely upon my own judgment and/or the judgment of such
lawyers and other personal advisors that I have chosen to consult, that I have
read this General Release, that I have been given sufficient opportunity to
consider all terms and effects and to consult with, and to ask any questions
that I may have of anyone, including legal counsel and other personal advisors
of my own choosing, that I have consulted legal counsel of my own choosing, and
that I have executed this General Release voluntarily and with full
understanding of its terms and effects. I specifically acknowledge that I
understand that the General Release is a legally binding document and that by
signing the document, I am prevented from filing, commencing, assisting in or
maintaining any action, complaint, charge, grievance, arbitration or other
proceeding against Releasees relating to my employment, workplace and work
environment. I further agree that no fact, evidence, event or transaction
currently unknown to me but which hereafter may become known to me shall affect
in any way or manner the final and unconditional nature of this General Release.
If I breach any of the promises I made in this General Release in any way
whatsoever, I agree to pay for all costs incurred by Releasees in defending my
claims including reasonable attorney fees.

2



I have been advised to consult with an attorney prior to executing this General
Release. I acknowledge and agree that I have been given a period of at least
twenty-one (21) days within which to consider this General Release, that I am
competent to execute this General Release, that I have carefully read and fully
understand this General Release, and that I have executed it voluntarily and
with the full understanding of its terms and consequences. I have the right to
revoke this General Release within seven (7) days of signing it by sending or
causing to be sent, by either hand deliver or overnight express mail, a written
revocation to MaryBeth Auleta of the Human Resources Department. If I revoke
this General Release within the seven (7) day period, it shall be of no force
and effect, and I agree to promptly repay or return any severance payments or
benefits received. This General Release shall become enforceable and effective
eight (8) days after I sign the General Release. On the eighth (8th) day from
the date that I sign this General Release, I no longer have the right to revoke
any of the provisions of this General Release.

PLEASE READ CAREFULLY. THIS GENERAL RELEASE IS A THREE PAGE DOCUMENT, A LEGALLY
BINDING AGREEMENT AND INCLUDES RELEASES OF ALL KNOWN AND UNKNOWN CLAIMS.

 

EMPLOYEE   EMPLOYER:                 /s/ Jeffrey Largiader  

By:

/s/ Simon F. Nynens      

Simon F. Nynens

        05/18/2007     05/17/2007

DATED:

   

DATED:

               

 

3

 

 